          Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   x
WILMINGTON TRUST, NATIONAL                                      :
ASSOCIATION, AS TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF                                       :
HUDSON’S BAY SIMON JV TRUST 2015-
HBS, COMMERCIAL MORTGAGE PASS-                                  :
THROUGH CERTIFICATES, SERIES 2015-
HBS, BY SITUS HOLDINGS, LLC, IN ITS                             :
CAPACITY AS SPECIAL SERVICER,                                       1:20-cv-03830 (GHW)
                                                                :
                                   Plaintiff,
                                                                :
                         - against -
                                                                :
HUDSON’S BAY COMPANY, HUDSON’S
BAY COMPANY ULC, AND HBC L.P.,                                  :

                                   Defendants.                  :

 ------------------------------------------------------------ x


              DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
                     PLAINTIFF’S ORDER TO SHOW CAUSE




                                                     WILLKIE FARR & GALLAGHER LLP
                                                     Tariq Mundiya
                                                     Jeffrey B. Korn
                                                     Randall W. Jackson
                                                     787 Seventh Avenue
                                                     New York, NY 10019

                                                     Attorneys for Defendants Hudson’s Bay Company
                                                     ULC (f/k/a Hudson’s Bay Company) and HBC L.P.
            Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 2 of 29




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii
PRELIMINARY STATEMENT .....................................................................................................1
STATEMENT OF FACTS ..............................................................................................................4
          A.         None Of The Loan Documents Restricts HBC From Conducting An
                     Internal Restructuring Of Its Corporate Group. .......................................................4
          B.         HBC Continues To Exist Following A Name Change With More Than
                     Sufficient Assets To Satisfy Its Obligations Under The Operating Lease
                     Guarantees—Which Were Never Assigned To Anyone. ........................................8
          C.         The Impact of the COVID-19 Pandemic. ..............................................................11
          D.         Plaintiff’s Lawsuit ..................................................................................................12
ARGUMENT .................................................................................................................................14
I.        PLAINTIFF IS NOT LIKELY TO SUCCEED ON THE MERITS..................................15
          A.         This Case Should Be Dismissed Pursuant To Fed. R. Civ. P. 19 Because
                     Borrowers—The Actual Parties To The Loan Agreement—Are Not
                     Defendants In This Case. .......................................................................................15
          B.         Defendants Did Not Breach The Operating Lease Guarantees. ............................17
          C.         Defendants Are Not Parties To The Loan Agreement And, In Any Event,
                     Transfers By HBC In An Internal Restructuring That Left The Collateral
                     Completely Intact Are Permitted. ..........................................................................18
II.       PLAINTIFF HAS NOT DEMONSTRATED THAT IT WILL SUFFER
          IRREPARABLE HARM ABSENT THE FREEZING ORDER IT SEEKS. ....................21
III.      THE BALANCE OF HARDSHIPS TIPS DECIDEDLY AGAINST FREEZING
          ASSETS THAT HBC BERMUDA NEEDS TO SURVIVE COVID-19..........................23
IV.       EXPEDITED DISCOVERY IS NEITHER NECESSARY NOR APPROPRIATE. ........24
V.        IN THE EVENT THE COURT ENTERTAINS PLAINTIFF’S REQUEST FOR
          AN INJUNCTION, PLAINTIFF SHOULD BE REQUIRED TO POST A BOND
          EQUAL TO THE FULL VALUE OF THE ASSETS IT IS SEEKING TO
          FREEZE. ............................................................................................................................25




                                                                     -i-
           Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 3 of 29




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Bank Midwest, N.A. v. Hypo Real Estate Capital Corp.,
   No. 10 Civ. 232 (WHP), 2010 WL 4449366 (S.D.N.Y. Oct. 13, 2010) ............................21, 22

Blank v. Noumair,
   239 A.D.2d 534, 658 N.Y.S.2d 88 (2d Dep’t 1997) ................................................................19

Delcon Const. Corp. v. U.S. Dep't of Hous. & Urban Dev.,
   205 F.R.D. 145 (S.D.N.Y. 2002) .............................................................................................16

Envirotech Corp. v. Bethlehem Steel Corp.,
   729 F.2d 70 (2d Cir. 1984).......................................................................................................17

Faiveley Transp. Malmo AB v. Wabtec Corp.,
   559 F.3d 110 (2d Cir. 2009).....................................................................................................14

Grand River Enter. Six Nations, Ltd. v. Pryor,
   481 F.3d 60 (2d Cir. 2007) (per curiam) ..................................................................................14

Great Earth Int'l Franchising Corp. v. Milks Devs., Inc.,
   302 F. Supp. 2d 248 (S.D.N.Y. 2004)......................................................................................23

Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund,
   527 U.S. 308 (1999) .......................................................................................................3, 14, 15

Inter Impex S.A.E. v. Comtrade Corp.,
    No. 00 Civ. 0133(GBD), 2004 WL 2793213 (S.D.N.Y. Dec. 6, 2004)...................................19

JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. And Trade Servs., Inc.,
   295 F. Supp. 2d 356 (S.D.N.Y. 2003)......................................................................................15

JSG Trading Corp. v. Tray-Wrap, Inc.,
   917 F.2d 75 (2d Cir. 1990).......................................................................................................21

Kolmar Americas, Inc. v. Koch Supply & Trading, LP.,
   No. 10 Civ. 7905 (JSR), 2012 WL 676354 (S.D.N.Y. Feb. 29, 2012) .............................. 17-18

Levy v. Young Adult Inst., Inc.,
   No. 13-cv-2861 (JPO), 2015 WL 170442 (S.D.N.Y. Jan. 13, 2015) .......................................25

Litwin v. OceanFreight, Inc.,
    865 F. Supp. 2d 385 (S. D.N.Y. 2011).....................................................................................23



                                                                 -ii-
            Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 4 of 29




Marblegate Asset Mgmt. v. Educ. Mgmt. Corp.,
  75 F. Supp. 3d 592 (S.D.N.Y. 2014)................................................................................. 22, 24

Pac. Elec. Wire & Cable Co. v. Set Top Int’l Inc.,
   No. 03 Civ. 9623 (JFK), 2003 WL 23095564 (S.D.N.Y. Dec. 30, 2003) ...............................23

Paradigm BioDevices, Inc. v. Centinel Spine, Inc.,
   No. 11 Civ. 3489 (JMF), 2013 WL 1915330 (S.D.N.Y. May 9, 2013) ...................................15

Patriarch Partners Agency Servs., LLC v. Zohar CDO 2003-I, Ltd.,
   292 F. Supp. 3d 601 (S.D.N.Y. 2017)......................................................................................22

In re South Side House, LLC,
    474 B.R. 391 (Bankr. E.D.N.Y. 2012).....................................................................................18

Stratton Grp., Ltd. v. Sprayregen,
    458 F. Supp. 1216 (S.D.N.Y. 1978).........................................................................................18

Sunset Homeowners Ass’n, Inc. v. DiFrancesco,
   386 F. Supp. 3d 299 (W.D.N.Y. July 3, 2019) ..................................................................15, 16

Toray Int’l Am., Inc. v. Nakayama,
   No. 14 Civ. 3016 (GHW), 2014 WL 12543817 (S.D.N.Y. Apr. 29, 2014).............................15

Tucker Anthony Realty Corp. v. Schlesinger,
   888 F.2d 969 (2d Cir. 1989).....................................................................................................21

Weber v. King,
  110 F. Supp. 2d 124 (E.D.N.Y. 2000) ...............................................................................16, 17

Other Authorities

Black’s Law Dictionary (11th ed. 2019) ........................................................................................19

Fed. R. Civ. P. 19 ...............................................................................................................15, 16, 17

Fed. R. Civ. P. 65 .......................................................................................................................3, 25




                                                                     -iii-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 5 of 29




       Defendants Hudson’s Bay Company ULC (formerly known as Hudson’s Bay Company)

(“HBC”)1 and HBC L.P. (“HBC Bermuda,” and together with HBC, “Defendants”) respectfully

submit this memorandum of law in opposition to Plaintiff’s motion for a preliminary injunction.

                                PRELIMINARY STATEMENT

       Plaintiff Situs Holdings, LLC has commenced this action with much publicity claiming

that it is entitled to a broad injunctive “asset freeze” because Defendants, which own a Canadian

retail business group that includes Hudson’s Bay, Saks Fifth Avenue, Saks Off Fifth, and other

retail assets, in the dead of night allegedly “stripped assets” in violation of a loan agreement,

supposedly leaving Plaintiff with impaired collateral. Situs, which claims to represent investors

who hold debt securities, is in precisely the same economic position it was in before the so-called

“asset stripping” and its collateral has not been impacted at all. This lawsuit is nothing more than

a transparent attempt to gain leverage in negotiations with borrowers who are trying to do the best

they can in the face of the global pandemic. Given its sweeping and inappropriate request for a

freeze covering billions of dollars of Defendants’ assets, Situs’s claim that the relief sought is

“modest” or “limited” borders on the frivolous. (To put the relief and this lawsuit in context, the

borrowers have defaulted on a total of $7.4 million in debt payments for April and May and were

in the middle of discussions with Situs when it filed this action.)

       Even on this truncated record Plaintiff does not come close to establishing the elements

necessary in the Second Circuit to justify preliminary injunctive relief, much less a broad

injunction covering billions of dollars of assets while Plaintiff litigates the merits of a claim that


1
  Plaintiff names Hudson’s Bay Company and Hudson’s Bay Company ULC as separate
defendants in this case. Hudson’s Bay Company ULC, however, is the same entity as Hudson’s
Bay Company—the only reason that it has a slightly different name is because it converted into a
Canadian unlimited liability company and changed its name. (See Putnam Decl. ¶ 14 & Ex. 10
(Certificate of Change of Name); Mann Decl. ¶¶ 3-7.)

                                                -1-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 6 of 29




is doomed to fail. HBC is not even a party to the loan agreement Plaintiff seeks to enforce in this

action. For whatever reason, Plaintiff chose not to sue the borrowers under the loan agreement,

rendering its contract claims defective on their face for failure to join indispensable parties.

Regardless of that threshold issue, the provisions governing “Permitted Transfers” in the relevant

loan documents squarely permit the internal corporate reorganization that is at issue here.

       HBC is party to various operating lease guarantees but there is no basis to claim that any

of those guarantees were breached.        The only restriction contained in those guarantees of

borrowers’ operating leases is that HBC cannot assign the contract itself—which HBC did not do.

Plaintiff’s rights under those guarantees remain intact; indeed, they have been expanded based

upon an additional agreement provided to Plaintiff by HBC Bermuda pursuant to which HBC

Bermuda agreed to assume the operating lease guarantee obligations of HBC while leaving in place

the HBC guarantee. Thus, Plaintiff now has two guarantors for borrowers’ operating leases.

Together those guarantors own all the same assets that HBC owned prior to HBC’s internal

restructuring. In short, Plaintiff is in exactly the same position as it was before.

       Unable to address the legally permissible, Situs turns to hyperbole suggesting that a name

change from HBC to HBC ULC shows that there was a scheme to “dissolve” and “strip assets”

and place them outside the control of the Lenders. Plaintiff is dead wrong on that too. HBC ULC

is the same entity as HBC—the only reason that it has a slightly different name is because it

converted to a Canadian unlimited liability company. And Plaintiff’s repeated mantra that the

transactions being challenged were somehow done in the dead of night or without transparency is

just incorrect, as the accompanying declarations demonstrate.

       Defendants show below the myriad reasons why Plaintiff’s request for an injunction should

be rejected, starting with the unbroken line of authority from the Supreme Court in the seminal



                                                 -2-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 7 of 29




Grupo Mexicano case that asset freezes in aid of contract claims to obtain or protect a money

judgment are simply not available under Rule 65, Fed. R. Civ. P. Frankly, the relief sought here

would effectively give Situs security in assets that it never bargained for.

       In addition to the flawed claims on the merits, there is little doubt that Plaintiff is not in

danger of suffering irreparable harm. At the risk of simplification, Plaintiff is asserting that

Defendants breached operating lease guarantees and a loan agreement by transferring assets that

Plaintiff claims may later be needed to satisfy their financial obligations to Plaintiff. To state the

obvious, that is clearly a claim that is redressable by money damages. To the extent there is a loan

default, Plaintiff would have recourse to the actual collateral for which it bargained—which is

valued at over a billion dollars based upon the most recent appraisals by Cushman & Wakefield.

There is no suggestion that if Situs calls a payment default that the assets in which it has a security

interest will be insufficient to make the lender whole. And not a single step in HBC’s internal

restructuring has interfered with Plaintiff’s right to call a default, nor did it undermine Plaintiff’s

ability potentially to enforce any operating lease guarantees against Defendants, with the same

assets available to them as they had regardless of HBC’s internal restructuring.

       Finally, an asset freeze of the nature sought here would have catastrophic consequences for

Defendants, which explains why the balance of hardships and public interest decidedly tips in

Defendants’ favor. COVID-19 has had a devastating human and financial cost to Defendants, as

the accompanying declaration of Ian Putnam demonstrates. If the Court issues an injunction

freezing assets it will cripple HBC’s efforts to get its retail stores reopened in a staged and safe

manner for employees and associates. HBC is a major retailer and the misleading publicity that

Plaintiff has generated with this lawsuit is already impacting its vendors, suppliers and employees.

An asset freeze of any nature would significantly interfere with HBC’s supply chains and make it



                                                 -3-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 8 of 29




much more difficult to respond to the challenges of COVID-19. Defendants need the flexibility

to work with their assets to ensure that the recovery from COVID-19 is effective and safe.

       In sum, an asset freeze order, no matter how “modest” or “limited,” that impacts billions

of dollars of real estate and department stores because Plaintiff supposedly was unaware of the

precise details of an internal restructuring of which it was clearly on notice—and which has not

prejudiced it in the slightest—would be a draconian and unprecedented remedy.

                                  STATEMENT OF FACTS

       The following summary sets forth the facts relevant to this motion and is based on the

Declaration of Ian Putnam, President of Real Estate and Chief Corporate Development Officer for

Hudson’s Bay Company Group (the “HBC Group”), the Declaration of Jonah Mann, a partner at

Stikeman Elliott LLP, and the Declaration of Paul Smith, a Bermuda barrister and partner at

Conyers Dill & Pearman, as well as the exhibits to the Complaint.

       A.      None Of The Loan Documents Restricts HBC From Conducting An Internal
               Restructuring Of Its Corporate Group.

       This lawsuit arises from a loan transaction completed on July 22, 2015, pursuant to which

a group of 34 special purpose entities (collectively, “Borrowers”) borrowed $846,220,966 (the

“Loan”) from JPMorgan Chase Bank, N.A., Column Financial, Inc. and Bank of America, N.A.

(collectively, the “Original Lender”). (Putnam Decl. ¶ 3.) The Loan is governed by a Loan

Agreement, dated July 22, 2015, and annexed to the Complaint as Exhibit 7. The Loan was

subsequently securitized in a CMBS transaction, with the Original Lender assigning all its rights,

title and interest in and to the loan to Wilmington Trust, N.A. (the “Lender”), as trustee for the

holders of Hudson’s Bay Simon JV Trust 2015-HBS, Commercial Mortgage Pass-Through

Certificates, Series 2015-HBS. (Id.) Situs Holdings, LLC is the Special Servicer hired by Lender.




                                              -4-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 9 of 29




       The Borrowers are all wholly owned subsidiaries of HBS Global Properties LLC (“HBS”),

a joint venture between indirect subsidiaries of HBC Bermuda and third parties. (Putnam Decl.

¶ 4.) They each own or hold ground leases in 34 properties (the “Properties”) mortgaged to the

Lender to serve as collateral for the Loan pursuant to the Loan Agreement and 34 Deeds of Trust.

(Id.; see, e.g., Compl. Exs. 5, 6.) Based on their most recent appraisal by Cushman & Wakefield

in July 2019, the Properties have an as-is value of over $1.235 billion—which is more than

sufficient to repay the Loan plus interest in full. (Putnam Decl. ¶ 4.)

       Borrowers are landlords which have leased the Properties pursuant to operating leases (the

“Operating Leases”) to department stores operating under the Saks Fifth Avenue and Lord &

Taylor brand names. (Id.; Compl. Exs. 3 & 4.) These tenants pay the Borrowers fixed rent each

month in the aggregate amount of $8,280,315.79. (Putnam Decl. ¶ 4.) In the Operating Lease

Guarantees, HBC guaranteed the payment of these rents to Borrowers. (Compl. Exs. 1 & 2 ¶ 2.1.)

       Although the underlying agreements are lengthy and complex, the basic facts necessary to

deny this motion are simple and straightforward:

       First, the only agreements relating to the Loan to which HBC was ever a party are the

Operating Lease Guarantees. (See generally Compl. Exs. 1-7.) The Operating Lease Guarantees

guaranteed the Borrowers’ tenants rent obligations, but they did not guarantee the Loan. HBC is

not, and never agreed to be, the guarantor on the Loan. (This in contrast to HBS—Borrowers’

parent—which did provide a limited guarantee for the Loan under certain circumstances not

applicable here.) Plaintiff is just wrong to assert that Lender could “call on its absolute and

unconditional Operating Lease Guarantees for repayment of the Loan.” (Opening Br. at 4.)

       Second, HBC never granted a security interest in any of its assets to backstop the Operating

Lease Guarantees and never agreed to any transfer restrictions on its assets in the Operating Lease



                                                -5-
       Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 10 of 29




Guarantees. No provision of the Operating Lease Guarantees imposes any restriction on the sale,

transfer or other disposition of HBC’s assets. And Plaintiff does not identify any such provision

in the Operating Lease Guarantees—because it does not exist. Instead, Plaintiff claims that HBC

breached Section 4.5, which only prohibits the “assignment of this Agreement”—not the transfer

of HBC’s assets—without the consent of “Beneficiary” (i.e., Borrowers, not Lender).             As

discussed below, this anti-assignment provision is not implicated because HBC never assigned the

Operating Lease Guarantees and still remains bound by their terms. (Putnam Decl. ¶ 5.)

       Third, HBC is not a party to any of the remaining “Loan Documents”—a detail that

Plaintiff obscures, we assume deliberately, by lumping them all together with the Operating Lease

Guarantees. Indeed, the Operating Lease Guarantees are not even included within the definition

of “Loan Documents” in the Loan Agreement itself. (Compl. Ex. 7 at 20 (definition of “Loan

Documents”).)2 HBC is not a Borrower, HBC is not a party to the Loan Agreement, HBC is not a

party to the Deeds of Trust, and HBC is not a party to the Operating Leases. HBC could not have

breached any of these agreements because it never owed any contractual obligations under them.

Borrowers are Lender’s counterparties in each of these agreements and, while Plaintiff asserts they

were breached and purports to adjudicate Borrowers’ rights, Plaintiff chose not to sue Borrowers.

       This is important because the only transfer restrictions in any of the so-called “Loan

Documents” are contained in the Loan Agreement. But, by their plain and unambiguous terms,

the transfer restrictions contained in Section 5.2.10 of the Loan Agreement only restrict

Borrowers—Lender’s actual counterparty to the Loan Agreement—not Defendants. (Compl.

Ex. 7 § 5.2.10(b) (“Without the prior written consent of Lender, which consent shall not be



2
 Although the definition of Loan Documents references a “Guaranty” and a “Guarantor,” the
Guaranty referred to is the limited guaranty executed by Lord & Taylor Acquisition, Inc. (which
was succeeded by HBS). (Compl. Ex. 7 at 15 (definition of “Guaranty” and “Guarantor”).)

                                               -6-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 11 of 29




unreasonably withheld, conditioned or delayed, Borrower shall not, and shall not permit any

Restricted Party to do, any of the following (collectively, a “Transfer”) (emphasis added).) Thus,

to the extent Borrower did not comply with these transfer restrictions (which is not the case, as

discussed below), this would constitute an Event of Default under the Loan Agreement and Deeds

of Trust, and Lender could exercise its contractual remedies against Borrowers. Unlike the

Operating Lease Guarantees, which purport to void unauthorized assignments of the contract itself,

the Loan Agreement does not state that a Transfer in violation of Section 5.2.10 is void.

       In any event, these transfer restrictions exist to protect Lender’s collateral, the Properties.

This is made clear in Section 5.2.10(a) of the Loan Agreement, which states as a predicate for the

transfer restrictions contained in Section 5.2.10 as follows: “Borrower acknowledges that Lender

has a valid interest in maintaining the value of the Properties so as to ensure that, should Borrower

default in the repayment of the Debt or the performance of the Other Obligations, Lender can

recover the Debt by a sale of the Properties.” (Compl. Ex. 7.) The Complaint is devoid of any

allegation that the Properties do not remain fully intact and available to make Lender whole should

it attempt to foreclose on its mortgage under the Deeds of Trust.

       By contrast, transfers within the HBC Group—which do not impact the Properties in any

way—are expressly permitted. This is set forth in Section 5.2.10(d)(i) of the Loan Agreement:

               (A) the Transfer of any indirect beneficial interests in Borrower,
               including in connect with the German Transfer and/or the formation
               of a REIT or a Merger, or (B) the Transfer to an Affiliate of HBC,
               SPG LP or Simon, provided that following any such Transfer
               (x) either HBC or Simon or SPG LP owns at lease twenty percent
               (20%) of the direct or indirect equity interests in Borrower in the
               aggregate and (y) HBC and/or Simon or SPG LP Controls Borrower.

(Compl. Ex. 7 (Emphasis added).) As defined in the Loan Agreement, HBC means “Hudson’s

Bay Company, a Canadian corporation, and its permitted successors and permitted assigns.”

(Compl. Ex. 7 at 15.) As discussed below and in Mr. Putnam’s declaration, HBC Bermuda

                                                -7-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 12 of 29




succeeded HBC as the ultimate parent of the HBC Group, and indirectly owns approximately 60%

of the equity interests in Borrower and has “Control” as defined in the Loan Agreement. (Putnam

Decl. ¶ 17.)

       Lest there be any doubt about the freedom of HBC’s owners to make a Transfer (including

the transfer of their indirect ownership interests in Borrowers’ ultimate US parent without notice

to Lender) within the HBC Group, the Loan Agreement further makes clear:

               Notwithstanding anything to the contrary set forth herein or in any
               other Loan Document, there shall be no restriction, notice or other
               requirement on or with respect to any Transfer by any direct or
               indirect owner of HBC.

(Compl. Ex. 7 § 5.2.10(e) (emphasis added).)

       In short, while Plaintiff alleges that HBC breached transfer restrictions in the Loan

Agreement and Operating Lease Guarantees, it is not a party to the former (which was not breached

in any event) and the latter contains no such restriction. Inflammatory adjectives and misplaced

accusations aside, the contracts at issue simply do not support Plaintiff’s theory of liability as a

matter of law. And, as discussed in the next section, Plaintiff has the facts about HBC’s ongoing

existence and assets completely wrong too.

       B.      HBC Continues To Exist Following A Name Change With More Than
               Sufficient Assets To Satisfy Its Obligations Under The Operating Lease
               Guarantees—Which Were Never Assigned To Anyone.

       Plaintiff clearly has a flare for the dramatic. As Plaintiff would have it, to avoid their

obligations under the Operating Lease Guarantees, Defendants surreptitiously “stripped” HBC of

its assets, rendered it an empty “shell,” and then “extinguished HBC’s very existence.” (Opening

Br. at 1-2.) None of this is true. Defendants tried to explain the actual facts on multiple occasions

so that we could avoid this terrible waste of time and money, but Plaintiff refused to listen or accept

the truth because it did not fit with its preconceived narrative.


                                                 -8-
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 13 of 29




       Until recently, HBC was a Canadian public company. (Putnam Decl. ¶ 8.) It served as the

top-level holding company in the HBC Group, owning and operating department stores, including

Hudson’s Bay, Galeria Kaufhof, and Saks Fifth Avenue and Saks Off Fifth, through direct and

indirect subsidiaries in Canada, the United States, and Europe. (Id.)

       On October 21, 2019, HBC publicly announced that it entered into an Arrangement

Agreement with a group of HBC shareholders to take the Company private (the “Take-Private

Transaction”). (Putnam Decl. ¶ 7 & Ex. 3.) In addition, in connection with the shareholder vote

to approve the Take-Private Transaction, HBC publicly disclosed that HBC had committed to

“perform such reorganizations of its corporate structure, business, operations and assets or such

other transactions” as its new owners would request. (Id. Ex. 11.) The Transaction was completed

on March 3, 2020. (Id.) Contrary to Plaintiff’s cries of “clandestine corporate shell games” and

“concealed corporate restructurings,” HBC’s Take-Private Transaction and related disclosures

received extensive press attention and could not possibly have escaped Plaintiff’s notice.

       Through the Take-Private Transaction, HBC’s public shareholders were cashed out and

HBC became wholly owned by a group of private shareholders. (Putnam Decl. ¶ 9.) As is

typically the case following a take-private transaction, and as was publicly disclosed prior to its

completion, HBC’s new private owners wished to restructure the Hudson’s Bay corporate family

through an internal restructuring (the “Internal Restructuring”) to optimize their Canadian and

foreign operations and assets from a tax perspective. (Id.) HBC engaged nationally recognized

legal and tax advisors, including Deloitte, to assist in this corporate reorganization. (Putnam Decl.

¶¶ 9-10.) Through this Internal Restructuring, the entities in HBC Group were reorganized, with

a newly formed entity, HBC Bermuda, succeeding to HBC’s US assets and its position as ultimate




                                                -9-
       Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 14 of 29




parent entity of the HBC Group. (Putnam Decl. ¶ 17.) Simplified before and after structure charts,

which were shared with Plaintiff on April 28, 2020, are included in Mr. Putnam’s declaration.

       Notably, as was made clear to Plaintiff, HBC continues to exist; it was simply renamed

HBC ULC after it was converted under the laws of British Columbia into an unlimited liability

company. (Mann Decl. ¶¶ 3-7; Putnam Decl. ¶¶ 11-15.) That this was merely a name change is

confirmed by a document entitled Certificate of Change of Name. (Putnam Decl. Ex. 10; Mann

Decl. ¶¶ 3-7.) The rumors of HBC’s demise are therefore greatly exaggerated.3

       Not only does HBC continue to exist, but it also continues to remain bound by the

Operating Lease Guarantees. (Putnam Decl. ¶ 18.) They were never assigned by HBC to anyone

else. (Id.) Plaintiff has no basis to assert otherwise. Indeed, far from alleging that an assignment

actually transpired, Plaintiff’s allegation is that consent would have been required “to the extent

that” the Operating Lease Guarantees were assigned to HBC Bermuda. (Compl. ¶ 58.) So, even

Plaintiff cannot allege that there was a breach of the anti-assignment provision.

       Plaintiff’s suggestion that it was “shocked” that HBC would want to sign a proposed pre-

negotiation agreement using its correct name—Hudson’s Bay Company ULC—is completely

overblown. So too are its claims that Defendants “concealed” the Internal Restructuring, and

“deliberately hid” what they were doing from Plaintiff. (Opening Br. at 6.) Like many of

Plaintiff’s inflammatory claims, no evidence is offered in support of this scurrilous allegation.

This was a corporate reorganization done in conjunction with a highly publicized take-private




3
 Plaintiff asserts that “Borrowers’ counsel” wrote in an April 17, 2020 email that “HBC no longer
existed.” (Opening Br. at 5-6.) The email says no such thing. Rather, Borrower’s counsel told
Plaintiff that following the restructuring Hudson’s Bay Company “is an entity called Hudson’s
Bay Company ULC”—i.e., that HBC had changed its name. (Putnam Decl. Ex. 13.) Regardless,
after this exchange, Defendants provided corporate structure charts and other information, and
offered to walk Plaintiff through the changes over the phone; an offer that Plaintiff never took up.

                                               - 10 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 15 of 29




transaction, aided by well-respected advisers in multiple jurisdictions, where the fact that a

reorganization would occur was publicly disclosed.

       In addition, HBC continues to own through direct and indirect subsidiaries the same

Canadian assets and operations, worth billions of dollars, that it did before the Internal

Restructuring. (Putnam Decl. ¶ 17.) Based on recent estimates, these assets have a value in excess

of $3 billion. (Id.) No basis exists to conclude that these assets are not sufficient for HBC to fulfill

its obligations under the Operating Lease Guarantees should it be called upon to do so. As noted

above, the guaranteed rent payments amount to, at most, approximately $8.3 million per month.

(Putnam Decl. ¶ 4.) And this is not to mention the over $1.23 billion in collateral that is securing

the Loan, which was not affected at all by the Internal Restructuring.

       Finally, even though it was under no obligation to do so, HBC Bermuda entered into an

Assumption Agreement in which it expressly assumed all the obligations under the Operating

Lease Guarantees. (Putnam Decl. Ex. 2.)4 HBC’s guarantee obligations were left intact. As a

result, Plaintiff now has two guarantors who together own all the same assets that HBC owned

prior to the Internal Restructuring. This is hardly the conduct of a guarantor attempting to evade

its obligations and there is no basis for Plaintiff to complain that it was prejudiced in any way by

the Internal Restructuring—and certainly not to a degree that would warrant an indefinite pre-

judgment asset freeze of Defendants’ assets.

       C.      The Impact of the COVID-19 Pandemic.

       In the Spring of 2020, HBC’s operations were severely impacted by the COVID-19

pandemic. (Putnam Decl. ¶ 20.) As an important public health measure, many governments shut



4
 By doing so, HBC Bermuda consented to the jurisdiction of New York and is not contesting
personal jurisdiction in this action. As explained in Paul Smith’s declaration, any future judgment
against HBC Bermuda issued by a New York court would be readily enforceable in Bermuda.

                                                 - 11 -
       Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 16 of 29




down brick and mortar sales operations, causing Lord & Taylor LLC and Saks & Company LLC

an immediate, steep drop in revenue. (Id.) These companies were unable to pay monthly rent

owed to the Borrowers and the Borrowers, in turn, defaulted on the April and May debt service

payments (totaling $7.4 million) owed to Lender under the Loan Agreement. (Id.)

       On April 1, 2020, Mr. Putnam, as an authorized signatory for Borrowers, sent a letter on

their behalf to Situs Holdings, LLC, advising the Servicer that the Borrowers would be incapable

of making the scheduled debt service payment as a result of the failure and inability of the

Operating Lessees to pay the operating rent. (Putnam Decl. Ex. 12.) As Mr. Putnam explained,

“[d]ue to [the] emergency circumstances [of the COVID-19 pandemic], which are outside of

everyone’s control, to ensure the safety of our customers and employees and in response to the

closure of malls nationwide and to government mandates/recommendations, the Properties have

been closed to the public.” (Id.)

       Defendants are working diligently to reinitiate operations in their businesses and bring back

online the employees who have been sidelined by the health crisis.           (Putnam Decl. ¶ 23.)

Defendants have thousands of employees who were furloughed rather than terminated and they

are slowly attempting to get them back to work. (Id.) Defendants are also preserving cash like all

major retailers. (Id.) Although Borrowers have not made debt service payments for April and

May totaling approximately $7.4 million, they are working feverishly to come up with alternative

plans to resume debt payments as soon as the economy reopens. (Id.)

       D.      Plaintiff’s Lawsuit

       On May 18, 2020, Plaintiff Situs Holdings, LLC, in its capacity as Special Servicer for

Wilmington Trust, NA, filed its Verified Complaint alleging a single claim seeking a Declaratory

Judgment that Defendants breached the “Loan Documents.” In paragraphs 94 through 98, Plaintiff

alleges various obligations under the Operating Lease Guarantees, but does not allege how any of

                                              - 12 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 17 of 29




those obligations were breached.        In paragraphs 99 through 105, Plaintiff alleges various

obligations under the Loan Agreement (to which Defendants are not party) and alleges they were

breached because Defendants made Transfers that were either not Permitted Transfers or because

Defendants failed to give advance notice of Permitted Transfers. Plaintiff then asks for a

declaration—not a mandatory permanent injunction—declaring that the Transfers violated the

Loan Agreement and Operating Lease Guarantees and are therefore “void.” (Compl. ¶ 111.)

       In addition, the same day this lawsuit was filed, Plaintiff filed an OSC seeking a pre-

judgment freezing order to paralyze all assets of HBC Bermuda—billions of dollars in assets that

were never part of Plaintiff’s collateral base and in which it has no security interest—and invasive

expedited discovery. This, despite the fact that Plaintiff is a lender that can count to the penny

how much in debt service has not been paid in the last two months, how much HBC might owe if

demanded under the Operating Lease Guarantees, how much debt remains to be repaid on the

Loan, and clearly has recourse against the Borrowers and collateral to make it whole.

       Not surprisingly, Plaintiff’s claims of irreparable harm are vague and conclusory. They

say they “face continuing risk of irreparable harm” (Opening Br. at 9), but do not explain why or

how. They also say “this”—the reader does not know what “this” is—is “particularly so” because

of the “economic impacts in this country of COVID-19” and “recent press reports” that Lord &

Taylor may liquidate inventory upon reopening, not reopen some stores, and for “Saks to combine

with the bankrupt Neiman Marcus.” (Id.) How this translates into imminent, irreparable harm to

the Lender if assets that were never part of its collateral and in which it has no security interest are

not frozen is left entirely to the imagination. These unfocused and generalized allegations of

irreparable harm are reason enough to deny the preliminary injunction.




                                                 - 13 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 18 of 29




                                           ARGUMENT

       A preliminary injunction “is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Grand River

Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (per curiam) (internal quotation

marks omitted); see also Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, 527 U.S.

308, 329 (1999) (noting that the prejudgment restraint of assets has been characterized as the

“nuclear weapo[n] of the law” (citation and internal quotation marks omitted)). A party seeking a

preliminary injunction must demonstrate “(1) either (a) a likelihood of success on the merits or

(b) sufficiently serious questions going to the merits to make them a fair ground for litigation and

a balance of hardships tipping decidedly in the movant’s favor, and (2) irreparable harm in the

absence of the injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 116 (2d

Cir. 2009) (citation and internal quotation marks omitted).

       Before turning to the elements themselves, there is a threshold issue here given the nature

of Plaintiff’s requested relief—a preliminary injunction to freeze all of Defendants’ assets. The

reason Plaintiff is seeking to freeze those assets is to make sure they are available in the event that

Defendants are held liable to make payments that are contractually required pursuant to the

Operating Lease Guarantees. Over and over, Plaintiff describes HBC as the “absolute and

unconditional ultimate guarantor of the Loan” and that “it must step in and pay rent when the

tenants are unable to do so for any reason.” (Compl. ¶¶ 1, 6.) But it does not have a security

interest or lien in any of the assets that it is seeking to freeze. It is therefore seeking to obtain

through the equity powers of the Court what it never bargained for from Defendants.

       This type of preliminary relief is barred by the Supreme Court’s decision in Grupo

Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308 (1999), in which the Court

held that “the District Court had no authority to issue a preliminary injunction preventing

                                                - 14 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 19 of 29




petitioners from disposing of their assets pending adjudication of respondents’ contract claim for

money damages.” Id. at 333; see also Paradigm BioDevices, Inc. v. Centinel Spine, Inc., No. 11

Civ. 3489 (JMF), 2013 WL 1915330, at *2 (S.D.N.Y. May 9, 2013) (“Grupo Mexicano thus stands

for the proposition that where a plaintiff creditor has no lien or equitable interest in the assets of a

defendant debtor, the creditor may not interfere with the debtor’s use of his property before

obtaining judgment.”) (internal quotation omitted). Although Plaintiff has not alleged a claim for

money damages, its artful pleading of a declaratory judgment claim does not change that it is

seeking impermissibly to invoke the Court’s equity powers in aid of collecting a potential money

judgment against Defendants. See Toray Int’l Am., Inc. v. Nakayama, No. 14 Civ. 3016 (GHW),

2014 WL 12543817, at *2 (S.D.N.Y. Apr. 29, 2014) (applying Grupo Mexicano to deny injunction

where “Toray’s action is, in essence, one seeking the legal remedy of damages”); JSC Foreign

Econ. Ass’n Technostroyexport v. Int’l Dev. And Trade Servs., Inc., 295 F. Supp. 2d 356, 389

(S.D.N.Y. 2003) (“[T]he equitable relief the plaintiff seeks is designed to effectuate the collection

of money in satisfaction of that alleged legal liability. A preliminary injunction in this case would

be issued in aid of the collection of a money judgment, not final equitable relief, an outcome barred

by Grupo Mexicano.”). This alone is sufficient to deny Plaintiff’s motion out of the box.

I.     PLAINTIFF IS NOT LIKELY TO SUCCEED ON THE MERITS.

        A.      This Case Should Be Dismissed Pursuant To Fed. R. Civ. P. 19 Because
                Borrowers—The Actual Parties To The Loan Agreement—Are Not
                Defendants In This Case.

        “[T]he nonjoinder of a necessary party is grounds to deny a preliminary injunction for

failure to demonstrate a likelihood of success on the merits.” Sunset Homeowners Ass’n, Inc. v.

DiFrancesco, 386 F. Supp. 3d 299, 307 (W.D.N.Y. July 3, 2019). Under any analysis, there can

be no serious question that Borrowers are a “required party” to this action. See Fed. R. Civ. P.

19(a)(1). “It is well established that a party to a contract which is the subject of the litigation is

                                                 - 15 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 20 of 29




considered a necessary party” under Rule 19. Delcon Const. Corp. v. U.S. Dep’t of Hous. & Urban

Dev., 205 F.R.D. 145, 147 (S.D.N.Y. 2002) (quotation omitted).

       A central issue in this case, of course, revolves around the purported breach of the Loan

Agreement—a contract between Borrowers and Plaintiff. (See Compl. ¶ 111 (seeking a declaration

that the alleged “Improper Transfers” violated “the provisions of the Loan Agreement”).) Plaintiff

is well aware that Borrowers are the proper defendants to this claim. Indeed, although they pretend

otherwise now, prior to commencing this lawsuit against Defendants, Plaintiff’s litigation threats,

assertions of an Event of Default, and claims of breach based on these same alleged transfers were

addressed directly by Plaintiff to Borrowers. (Compare Opening Br. at 7 (“By letter dated April

24, 2020 (the “April 24th Letter”), the Servicer advised HBC that it believed the Improper

Transfers amounted to numerous, serious violations of the Loan Documents.”) with Compl. Ex. 8

(April 24, 2020 letter directed to Borrower “Saks Dadeland Leasehold LLC” and not to HBC).) It

is not clear why Plaintiff elected not to join Borrowers, other than that their joinder may destroy

this Court’s diversity jurisdiction because Borrowers are Delaware LLCs (where the Trust is a

citizen) with their principal place of business in California (where Situs is located). They must be

joined if feasible for this action to proceed and before a motion for preliminary injunction may be

entertained. See, e.g., Sunset Homeowners, 386 F. Supp. 3d at 306 (denying preliminary injunction

without prejudice for failure to join a “required party” pursuant to Rule 19(a)).

       Each of the Rule 19(b) factors also weighs in favor of dismissal to the extent that joinder

of the Borrowers is not feasible. The “first and most important factor” in the Rule 19(b) analysis

is “the extent to which a judgment rendered in the Company’s absence might result in prejudice to

the Company or any of those already parties.” Weber v. King, 110 F. Supp. 2d 124, 129 (E.D.N.Y.

2000) (dismissing breach of contract action where plaintiffs failed to join indispensable party, the



                                               - 16 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 21 of 29




company at the center of the dispute, and joinder would divest the court of diversity jurisdiction).

Here, the Borrowers are the fulcrum for all of the obligations purportedly breached in

Section 5.2.10(b) of the Loan Agreement and, if Plaintiff prevails, their rights under the Loan

Agreement will be directly impacted because any such breach would constitute an Event of Default

for Borrowers. (See Compl. Ex. 7 § 8.1(a) (x), (xi).) The fact that Defendants are the indirect

ultimate owners of Borrowers through a joint venture does not alter the analysis. In Weber, for

example, the Court found that the first Rule 19(b) factor was satisfied even where the dispute was

between the owners of a company, but the company itself, a required party, was not joined. See

Weber, 110 F. Supp. 2d at 129-30 (“If the Company’s assets are threatened by the Additional

Defendants’ picketing, only the Company has standing to challenge such a threat.”).

       The third and fourth factors in the Rule 19(b) analysis also support dismissal. See

Envirotech Corp. v. Bethlehem Steel Corp., 729 F.2d 70, 78 (2d Cir. 1984). The Court should not

and cannot declare Plaintiff’s rights under the Loan Agreement because no other party to the Loan

Agreement is a defendant in this case. And Plaintiff has an adequate remedy if this case is

dismissed—it can proceed in state court.

       B.      Defendants Did Not Breach The Operating Lease Guarantees.

       The Operating Lease Guarantees do not contain any asset transfer restrictions and do not

create any security interests in HBC’s assets.           Simply put, HBC’s assets—as opposed to

Borrowers’ assets—were never part of Plaintiff’s bargained-for collateral. Plaintiff cannot and

does not assert otherwise. Any asset transfers made by HBC in the Internal Restructuring therefore

could not have violated the Operating Lease Guarantees and they cannot be voided on this basis.

Because that is the only relief sought in this declaratory action, it is unavailable as a matter of law

and cannot support an asset freeze over assets that were never encumbered by the Operating Lease

Guarantees to begin with. See, e.g., Kolmar Americas, Inc. v. Koch Supply & Trading, LP., No.

                                                - 17 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 22 of 29




10 Civ. 7905 (JSR), 2012 WL 676354, at *3 (S.D.N.Y. Feb. 29, 2012) (“Contract remedies should

not give the aggrieved party a windfall that places it in a better position.”).

       Nevertheless, Plaintiff alleges that the “Improper Transfers violated the Operating Lease

Guarantees, which provide, at Section 4.5, that ‘no assignment of this Agreement, in whole or in

part, by Guarantor, may be made without the prior written consent” of the Lender. (Compl. ¶ 58.)5

Plaintiff does not allege there was an assignment in violation of this provision. (Id.)

       In any event, as explained in Mr. Putnam’s declaration, there was no assignment at all by

HBC. (Putnam Decl. ¶ 5.) HBC still is bound by the Operating Lease Guarantees. (Id.)

Accordingly, HBC did not violate Section 4.5 and there is no assignment to declare void.6

       C.      Defendants Are Not Parties To The Loan Agreement And, In Any Event,
               Transfers By HBC In An Internal Restructuring That Left The Collateral
               Completely Intact Are Permitted.

       As discussed above, Defendants are not parties to the Loan Agreement. They are not bound

by its terms and are not restricted from making transfers by Section 5.2.10(b), which expressly



5
  Notably, Section 4.5 does not grant the Lender consent rights. (See Compl. Ex. 1 § 4.5.) Rather,
the “Beneficiary” (i.e., the Borrowers) hold the consent rights. (Id.) While Plaintiff alleges that
these rights were assigned to Lender, this was only a collateral assignment that is not effective
until Lender exercises its rights as mortgagor after an Event of Default, as Section 4.5 itself makes
clear. (Id. (“Guarantor hereby acknowledges and agrees that this Guaranty has been collaterally
assigned to the Current Mortgagee pursuant to the Current Loan Documents.”) (emphasis added).)
This issue was addressed in In re South Side House, LLC, 474 B.R. 391 (Bankr. E.D.N.Y. 2012),
which explained that “New York courts interpret rent assignment clauses to be additional security
even when they contain terms such as ‘absolute’ and ‘unconditional,’” and that “the language used
in the assignment instrument itself is not determinative of what rights are actually transferred.” Id.
at 403 (citations omitted). Thus, the consent rights that Lender purports to invoke are not its own.
Because there was not assignment here to begin with, the Court not need decide this issue.
6
  Plaintiff also makes reference to Section 3.1(a) and (e) of the Operating Lease Guarantees and
contends that they “require that HBC continue to be ‘validly existing’ with ‘the financial capacity
to pay and perform its obligations under this Guaranty.’” (Compl. ¶ 98.) These are representations
and warranties made at the time the Guarantees were executed and Plaintiff does not allege they
were false. They do not impose an ongoing obligation on HBC. Regardless, HBC is a “validly
existing” company with billions of dollars of assets. (Putnam Decl. ¶ 17.)

                                                - 18 -
       Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 23 of 29




restricts only Borrowers. It is axiomatic that a breach of contract claim cannot be asserted against

someone who is not a party to the contract. See, e.g., Inter Impex S.A.E. v. Comtrade Corp., No.

00 Civ. 0133 (GBD), 2004 WL 2793213, at *3 (S.D.N.Y. Dec. 6, 2004) (“Without a contractual

relationship, there can be no alleged breach.”); Stratton Grp., Ltd. v. Sprayregen, 458 F. Supp.

1216, 1218 (S.D.N.Y. 1978) (“Before defendant may be held accountable for the breach of a

contract, it must be demonstrated that he was a party thereto. Clearly a breach can only occur when

one is under an obligation to perform in the first instance.”); Blank v. Noumair, 239 A.D.2d 534,

534, 658 N.Y.S.2d 88, 88 (2d Dep’t 1997) (affirming trial court’s dismissal of a breach of contract

action where “the defendant was not a party to the agreements in question.”).

       In any event, transfers within HBC Group—which did not affect Lender’s collateral in the

Properties—were expressly permitted by the Loan Agreement. Section 5.2.10(d)(i) permits “the

Transfer of any indirect beneficial interest in Borrower” so long as HBC continues to own 20% of

the “direct or indirect equity interests in Borrower” and “Controls Borrower.” (Compl. Ex. 7

(emphasis added).) These conditions are all satisfied here. The Transfers by HBC were of its

indirect beneficial interests in Borrower—namely it transferred HBC’s direct and indirect US

subsidiaries to its new parent, HBC Bermuda. (Putnam Decl. ¶ 17.) This did not impact Lender’s

collateral—all the downstream entities remain intact. Following this transfer, HBC, which the

Loan Agreement defines to include its “permitted successors” (i.e., HBC Bermuda) continues to

own 20% of the indirect equity interests in Borrowers and had Control over Borrower.7 Nothing



7
 As used in the Loan Agreement, “permitted successors” is not a defined term. In ordinary usage,
“successor” means “1. Someone who succeeds to the office, rights, responsibilities, or place of
another; one who replaces or follows a predecessor. 2. A corporation that, through amalgamation,
consolidation, or other assumption of interests, is vested with the rights and duties of an earlier
corporation.” Black’s Law Dictionary (11th ed. 2019). HBC Bermuda has succeeded to HBC’s
role as ultimate parent entity for HBC Group, and owns certain of HBC’s assets. It is HBC’s
permitted successor based on the ordinary meaning of the term.

                                               - 19 -
       Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 24 of 29




in that regard has changed; HBC Group’s ultimate parent entity (HBC Bermuda as successor to

HBC) continues to own HBC’s indirect US subsidiaries. (See supra at 7-8.)

       Plaintiff largely ignores Section 5.2.10(d)(i) and instead spends pages focusing on

Section 5.2.10(d)(iv), presumably because this provision has additional requirements concerning

the “Transfer Eligibility” of a “Qualified Transferee.” (Compl. ¶¶ 62-67.) This is a red herring.

The concepts of “Transfer Eligibility” and “Qualified Transferee” are not relevant to

Section 5.2.10(d)(i) and cannot justify the expansive and invasive discovery sought by Plaintiff.

       Putting aside the transfers themselves, Plaintiff also asserts that they may be voided entirely

because Defendants did not provide advance notice of them. No notice was required under the

Loan Agreement. As noted above, the notice provision on which Plaintiff relies, Section 5.2.10(e)

of the Loan Agreement, contains an express exception at the end which states that “there shall be

no restriction, notice or other requirement on or with respect to any Transfer by any direct or

indirect owner of HBC.” (Compl. Ex. 7.) As part of the Internal Restructuring, HBC’s owners

created HBC Bermuda to be HBC’s parent. Under Section 5.2.10(e), the Transfer of indirect

interests in Borrower by HBC’s owners to HBC’s parent was permitted and did not require notice.

       Finally, no basis exists for the requested remedy—a declaration that transfers that have

already been completed and which do not affect Lender’s collateral are “void” pursuant to the

Loan Agreement. The Loan Agreement affords Lender no such remedy. To the extent Borrowers

did not comply with Section 5.2.10(b) or (e), this would only trigger an Event of Default pursuant

to Section 8.1 and Lender could exercise its bargained-for remedies against Borrowers. (See

Compl. Ex. 7 § 8.1(a)(x), (xi).) Nothing in the Loan Agreement provides that Transfers made

without Lender’s consent are void, much less Transfers made by someone who is not a party.




                                               - 20 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 25 of 29




II.    PLAINTIFF HAS NOT DEMONSTRATED THAT IT WILL SUFFER
       IRREPARABLE HARM ABSENT THE FREEZING ORDER IT SEEKS.

       This entire case is about money. Plaintiff is owed a specific amount of money by

Borrowers that they have an obligation to repay and, if they do not, Plaintiff can exercise its

remedies against the Properties they mortgaged as collateral. Plaintiff’s claim here is that it also

may have the right to seek money from HBC under the Operating Lease Guarantees to the extent

that the lessees of the Properties do not pay their rent, and now wants to be sure that HBC can

afford to pay what it promised if and when Plaintiff tries to collect. With multiple sources of

repayment, and with only two debt service payments missed totaling $7.4 million, it is difficult to

understand how Plaintiff can claim to have suffered any harm, much less irreparable and imminent

harm warranting the extraordinary pre-judgment freezing order it seeks.

       To begin with, Plaintiff’s breach of contract claim can adequately be redressed through

readily quantifiable money damages. Although Plaintiff creatively styles its request for relief as

seeking to enforce its right to know and control the identity and financial wherewithal of its alleged

guarantor, that relief is merely incident to its hypothetical, unasserted claim for money under the

Operating Lease Guarantees. Whether it is owed $7.4 million (the missed debt service payments),

$850 million (the full amount of the Loan), or some amount in between, a monetary payment is

available to make it whole. Plaintiff’s damages are therefore not irreparable. See JSG Trading

Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 79 (2d Cir. 1990) (“Irreparable injury is one that cannot be

redressed through a monetary award. Where money damages are adequate compensation a

preliminary injunction should not issue.”); Bank Midwest, N.A. v. Hypo Real Estate Capital Corp.,

No. 10 Civ. 232 (WHP), 2010 WL 4449366, at *6 (S.D.N.Y. Oct. 13, 2010) (same).

       Plaintiff’s alleged harm is also not “actual and imminent.” Tucker Anthony Realty Corp.

v. Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989). No showing has been made that Plaintiff has


                                                - 21 -
       Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 26 of 29




suffered any harm due to the Internal Restructuring, or that further harm is imminent. Plaintiff has

a primary source of recovery—the Borrowers—and there is no evidence that they and their

collateral cannot make Plaintiff whole for missed debt service and the Loan. See Bank Midwest,

2010 WL 4449366, at *6 (finding no irreparable harm because “Bank Midwest is suing Hypo, not

the borrower, East Berry. If Bank Midwest prevails here, it will have recourse against Hypo and

cannot assert that its only hope of repayment lies in the collateral under the Agreement.”). Any

actual harm resulting from transfers made by HBC is therefore entirely speculative.

       Putting that aside, Plaintiff has offered no evidence that HBC’s transfer of a portion of its

assets to HBC Bermuda diminished any rights it might have to obtain recovery under the Operating

Lease Guarantees. There is no evidence that HBC—which retained substantial assets as discussed

above—cannot satisfy its financial obligations (which can be no greater than the $7.4 million in

recently missed debt payments) under the Operating Lease Guarantees. See Patriarch Partners,

292 F. Supp. at 603 (no irreparable harm where plaintiffs failed to “meet their burden to show that

PPAS lacks sufficient assets to satisfy a money judgment should the Zohar Funds prevail at trial”).

       Regardless, HBC Bermuda entered into an Assumption Agreement, which was provided

to Plaintiff, in which it agreed to all the obligations under the Operating Lease Guarantees.

(Putnam Decl. Ex. 2.) Plaintiff therefore has the same potential recourse under the Operating

Lease Guarantees, supported by the same assets, as it did before any transfers were made.

       Courts in this district have rejected similar requests for preliminary injunctions arising from

intra-family asset transfers that were allegedly made to evade debts. See Marblegate Asset Mgmt.

v. Educ. Mgmt. Corp., 75 F. Supp. 3d 592, 608 (S.D.N.Y. 2014) (finding no irreparable harm

because, “[s]hould Plaintiffs prevail at trial and convince the Court to find EDMC liable for

payment on their Notes, they have offered no reason to believe that they cannot obtain relief from



                                               - 22 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 27 of 29




EDMC, EM Holdings, or whatever other subsidiary takes hold of the assets disposed of through

the Intercompany Sale.”); Great Earth Int’l Franchising Corp. v. Milks Devs., Inc., 302 F. Supp.

2d 248, 254 (S.D.N.Y. 2004) (finding no irreparable harm where there “is no basis in the record

to suggest that a judgment recovered by the Franchisees against GEIFC, if unsatisfied by that

company, could not be enforced against other Good Earth companies or officers, through corporate

veil-piercing or other procedures”); Pac. Elec. Wire & Cable Co. v. Set Top Int’l Inc., No. 03 Civ.

9623 (JFK), 2003 WL 23095564, at *5 (S.D.N.Y. Dec. 30, 2003) (“Were APWC Gen’l to strip the

assets of APWC, Set Top could still be returned to the position it previously occupied by an award

of monetary damages against the persons or corporations responsible for the stripping.”). In each

of these cases, the court denied the preliminary injunction because plaintiff could pursue recovery

against a corporate family member notwithstanding the asset transfer on a veil piercing or other

similar theories of liability. That is the case here—and by HBC Bermuda’s own agreement.

       Finally, no evidence exists of any immediate, impending harm or threats to Plaintiff. As

discussed above, the Internal Restructuring was completed over two months ago. Plaintiff has not

produced any evidence that any entity is “about to vanish entirely, or remain only as a shell totally

devoid of assets.” Great Earth, 302 F. Supp. 2d at 254. For the same reasons, the “consent” cases

on which Plaintiff relies (at 15) are distinguishable. Because the Internal Restructuring has been

completed, freezing Defendants’ assets now does nothing to preserve Plaintiff’s purported consent

rights. Press reports about Neiman Marcus or Lord & Taylor’s plans to reopen do not change this.

III.   THE BALANCE OF HARDSHIPS TIPS DECIDEDLY AGAINST FREEZING
       ASSETS THAT HBC BERMUDA NEEDS TO SURVIVE COVID-19.

       “A preliminary injunction may not issue unless the movant clearly shows that the balance

of equities favors the movant.” Litwin v. OceanFreight, Inc., 865 F. Supp. 2d 385, 401 (S.D.N.Y.

2011). Here, the negative impact of an injunction that freezes Defendants’ assets, during this


                                               - 23 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 28 of 29




critical time when they need maximum flexibility, cannot be understated. (Putnam Decl. ¶ 23.) It

would cripple Defendants’ efforts to get stores reopened in a staged and careful manner and return

employees back to work. (Id.) It would also significantly interfere with HBC’s supply chains and

undermine HBC’s ability to respond to the challenges of COVID-19. (Id. ¶ 24.)

       On a similar application, Judge Failla denied corporate bondholders’ motion for a

preliminary injunction where the “Plaintiffs face[d] the potential loss of ability to recover interest

and principle on Notes worth, nominally, just over $20 million” but defendant faced crippling

damage to a billion-dollar company. Marblegate, 75 F.Supp.3d at 609-10 (“[T]here is little

question that the harms on Defendants’ side of the ledger vastly outweigh those on Plaintiffs’”).

Similarly, Plaintiff faces, at best, speculative financial harm and is seeking a wildly expansive

injunction against Defendants, the impact of which would be catastrophic.

IV.    EXPEDITED DISCOVERY IS NEITHER NECESSARY NOR APPROPRIATE.

       Plaintiff has put the cart before the horse. As discussed above, Plaintiff is not likely to

succeed on the merits—indeed, all necessary parties are not even before the Court—and it stands

to suffer no irreparable injury or prejudice if discovery proceeds in the ordinary course.

Nevertheless, in what appears to be a transparent effort to extract leverage in ongoing discussions,

Plaintiff asks this Court to direct Defendants to respond, while many remain at home, to a set of

25 document requests (including subparts) and 12 interrogatories that seek extremely broad and

burdensome discovery at a time when the parties should be trying to work things out and

Defendants need to focus on their business. The requests themselves are beyond the pale—for

example, they seek, among many other things, all documents relating to the Take-Private

Transaction and Plaintiff’s Collateral for reasons that are impossible to comprehend.

       None of this discovery is tailored to any particular request for urgent relief and there is no

legitimate basis to deviate from the regular civil discovery schedule, assuming the case even

                                                - 24 -
        Case 1:20-cv-03830-GHW Document 23 Filed 05/23/20 Page 29 of 29




survives a motion to dismiss. Accordingly, Defendants respectfully submit that they should not

be forced to respond on Plaintiff’s artificial timetable and its request for expedited discovery

should be denied. See Levy v. Young Adult Inst., Inc., 2015 WL 170442, at *6, *11 (S.D.N.Y. Jan.

13, 2015) (denying expedited discovery).

V.     IN THE EVENT THE COURT ENTERTAINS PLAINTIFF’S REQUEST FOR AN
       INJUNCTION, PLAINTIFF SHOULD BE REQUIRED TO POST A BOND
       EQUAL TO THE FULL VALUE OF THE ASSETS IT IS SEEKING TO FREEZE.

       Under Rule 65(c), a court may issue a preliminary injunction “only if the movant gives

security in an amount that the court considers proper to pay the costs and damages sustained by

any party found to have been wrongfully enjoined or restrained.” Here, Plaintiff seeks to freeze

all of Defendants’ assets during a global pandemic that has shuttered all their department stores.

Defendants need flexibility and control over their assets at this critical time. The injunction

literally puts billions of dollars at risk. To the extent Plaintiff’s request is granted, and it should

not be for all the reasons discussed above, a bond should be required in the amount of $7.4 billion,

which represents the most recent estimate of the value of Defendants’ assets. (Putnam Decl. ¶ 17.)

                                          CONCLUSION
       For the reasons set forth above, Defendants respectfully request that the Court deny

Plaintiff’s motion for a preliminary injunction and for expedited discovery in its entirety.

Dated: May 23, 2020
                                               WILLKIE FARR & GALLAGHER LLP


                                               By:     /s/ Tariq Mundiya
                                               Tariq Mundiya
                                               Jeffrey B. Korn
                                               Randall W. Jackson
                                               787 Seventh Avenue
                                               New York, New York 10019
                                               (212) 728-8000

                                               Attorneys for Defendants

                                                - 25 -
